United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1787
                                   ___________

Velma Metters,                        *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Center for Energy and Environment,    * District of Minnesota.
CEE; Judy Goepfrich; Robert W.        *
Henderson, as Employees/Agents        * [UNPUBLISHED]
of CEE,                               *
                                      *
             Appellees.               *
                                 ___________

                         Submitted: December 23, 1998
                             Filed: January 4, 1999
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Velma Metters appeals the district court’s1 adverse grant of summary judgment
in her employment discrimination action. After careful examination of the record and
the parties’ briefs, we conclude the district court’s judgment was correct, and an
extended opinion is unwarranted. Accordingly, we affirm. See 8th Cir. R. 47B.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-